Citation Nr: 1333828	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  06-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the substantive appeal received by the RO in May 2006, the Veteran requested a Board hearing. Thereafter, the Veteran's representative submitted a statement indicating that the Veteran requested that his file should be forwarded to the Board for appeal with no hearing.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The Board remanded this issue in March 2010 for further development.  Thereafter, the RO continued the denial of the claim as reflected in the December 2012 supplemental statement of the case and returned this issue to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, the Board finds that another remand is necessary for further development prior to adjudicating the issue on appeal.

The Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, in August 2011 to obtain the Veteran's treatment records at the Nebraska State Prison from August 2009 to February 2011.  There is no evidence in the claims file that the RO attempted to obtain these records.  The Veteran also indicated that he received treatment at Mercy Hospital in Des Moines, Iowa and a clinic in Ankeny, Iowa in a January 2012 VA Form 21-4142, Authorization and Consent to Release Information to VA.  The claims file contains records from Mercy Clinic in Ankeny, Iowa from June 2001 to March 2004 and Mercy Pain Control Clinic in Des Moines, Iowa from November 2003 to February 2004.  It is unclear whether the Veteran has received additional treatment from these facilities or that he is referring to another clinic in Ankeny, Iowa.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records that the veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  In light of the foregoing, a remand is necessary to attempt to elicit from the Veteran the necessary consent and to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding private treatment records with respect to his low back disability, to include any treatment records at the Nebraska State Prison from August 2009 to February 2011, Mercy Hospital in Des Moines, Iowa and a clinic in Ankeny, Iowa.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's low back disability from January 2013 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a low back disability, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


